Citation Nr: 1807395	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  11-15 782	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas
 
 
THE ISSUES
 
1. Entitlement to service connection for a shoulder, arm and hand disorder.
 
2. Entitlement to service connection for a left leg and foot disorder.
 
(The issues of entitlement to service connection for disorders of the neck, low back, right knee, right leg, right foot and wrists are addressed in a separate decision).
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
ATTORNEY FOR THE BOARD
 
Paul J. Bametzreider, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1968 to November 1972. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified in April 2017 before the undersigned. A transcript of the hearing is associated with the claims file. 
 
The Veteran also testified at a videoconference hearing before another Veterans Law Judge in August 2017 on the issues of entitlement to service connection for disorders of the neck, low back, right knee, right leg, right foot, and wrists, which are addressed in a separate decision under a different docket number.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
In February 2010 correspondence, the Veteran stated that his shoulder, arm and hand disorders, as well as left leg and foot disorders, are caused by his worsening low back and neck disorders. As noted above, the issues of entitlement to service connection for neck and low back disorders are the subject of a separate decision.  As such, as the disorders addressed herein are being claimed as secondary to neck and low back disorders, and the issues before the undersigned are inextricably intertwined with claims discussed in a separate decision.   See 38 C.F.R. § 3.310 (2017); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
 
In that separate decision, the Board, in pertinent part, remanded the issues of entitlement to service connection for claimed low back and neck disorders for evidentiary development. As the issues before the undersigned are inextricably intertwined with the separately remanded issues, these issues must also be remanded. They will be addressed after the development of the latter issues has been completed. Id. 
 
Accordingly, the case is REMANDED for the following action:
 
1. If, and only if, a medical examiner finds that the Veteran's neck and low back disorders are related to service, an appropriate examiner must address the nature and etiology of his claimed shoulder, arm and hand disorders, as well as the nature and etiology of any diagnosed left leg and foot disorders. The examiner must be provided access to the appellant's VBMS and Virtual VA files, and the examiner must indicate in the examination reports that these files were reviewed in conjunction with the examinations.  All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding these claimed disabilities.  Following the examination the examiner must answer the following questions:
 
a) What shoulder, arm, hand, left leg and left foot disorders are diagnosed?
 
b) For each shoulder, arm, hand, left leg and left foot disorder diagnosed address whether it is at least as likely as not (a 50 percent chance or greater) that such disorder was caused or aggravated by the Veteran's low back or neck disorders? 
 
A complete rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
2. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.
 
3. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

